TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00815-CV


Rene Rocha, Appellant

v.

Maria Dolores Rocha, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. FM304758, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Rene Rocha appeals from a pair of orders in a still-pending divorce action denying
him appointed counsel and granting a protective order against him.  Rocha sought to have counsel
appointed for him at least in part because he is incarcerated and was not allowed to leave prison to
participate in person in the divorce proceedings.  The protective order, rendered in his absence,
recites that the district court found a history of family violence; the court then prohibited Rene Rocha
from assaulting, threatening, or coming within 200 yards of Maria Rocha, her workplace, their
children, and their children's daycare.
		Because there is no final judgment in the divorce proceeding, this appeal is
interlocutory.  This Court has jurisdiction over interlocutory appeals only in limited circumstances
specified by the Legislature.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2004-05). 
Denials of requests for appointed counsel in divorce actions and grants of protective orders in
divorce actions are not among the orders from which an interlocutory appeal may be taken.  See id. 
In fact, this Court has recognized that protective orders related to a marriage that are issued while
a divorce action is pending are not appealable.  Bilyeu v. Bilyeu, 86 S.W.3d 278, 280 (Tex.
App.--Austin 2002, no pet.).
		Concluding that we lack jurisdiction, we dismiss this interlocutory appeal.


  
						Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   February 8, 2005